DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is confusing and therefore vague and indefinite as it recites “a concrete selected from the group consisting of concrete, mortar, stucco, grout and Portland cement”.  A concrete selected from concrete makes no sense and is therefore confusing.  It is not clear as to how a concrete can be a mortar, stucco, grout or Portland cement.  A mortar is made up of cement and sand whereas concrete is made up of cement, sand and gravel.  Stucco made up of cement, lime, sand and water and grout is made up of water, cement and sand.  Therefore a mortar, stucco and grout are not types of concrete.  Also Portland cement is a component of concrete, it is not a concrete.  Therefore it is not clear as to how these materials can be considered to be a concrete.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Patent Application Publication No. WO 2014/072533 A1 as evidenced by PubChem “Calcium Carbonate │ CaCO3”.
The PCT reference teaches, in claim 2, lines 11+, a material comprising a hydraulic binder, a vegetal addition from annual plants, trivalent cations, a foaming agent and water.  The hydraulic binder may be selected from Portland cement, Fondu® cements, sulfoaluminous cements, calcium aluminate cements, hydraulic lime, aerated lime, calcium sulphate, and mixtures thereof.  According to page 5, lines 34-35, the material may optionally comprise mineral addition.  Page 6, lines 3-6, recites that mineral additions include pozzolanic materials, silica fume, slags, calcined shale, materials containing calcium carbonate, siliceous additions, fly ash, calcined clays, etc.  Page 7, lines 15+, recite that the vegetal additions include vegetal additions of hemp origin, hemp straw, hemp chaff, maize straw, etc.  See also example 2.
PubChem “Calcium Carbonate │ CaCO3” teaches that the pH of calcium carbonate ranges from 8 to 9.
The instant claims are met by the references.
As for claim 1, the hemp material meets the hemp component, the Portland cement and/or hydraulic lime and/or the mineral additions meet the at least one mineral component and the water meets the water component.
As for claim 2, the reference teaches that calcium carbonate can be used as the mineral addition and this meets the at least one mineral comprising calcium.  The lime would also meet this mineral comprising calcium as would the Portland cement.
As for claim 3, the reference teaches hydraulic lime and Portland cement.
As for claim 4, the PCT reference teaches that calcium carbonate may be used as the mineral addition and as calcium carbonate has a pH of 8 to 9 according to the PubChem document the pH would fall within the claimed range.
As for claim 20, as the composition is the same it would therefore possess the R-value. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. EP 2724996 A2.
The reference teaches, in paragraph [0013] a (fresh) concrete comprising a binder consisting of cement and mineral addition(s), aggregates of agro-sourced origin, a hardening accelerator, water and optionally one or more constituents chosen from a mineral filler, fibers, a water repellent, a water retainer, another admixture for concrete or lime.  According to paragraph [0016] binder used in the context of the present invention is a finely ground mineral material comprising a cement and one or more mineral additives.  Paragraph [0017] teaches that the cement can be Portland cement.  The mineral addition can be limestone, siliceous addition, blast furnace slag, fly ash, silica fumes, and metakaolins.  Paragraph [0018] teaches that the aggregates of agro-sourced origin may be hemp, flax shives, etc. with hemp shive being preferred and having a size of 2 to 25 mm (0.0787 to 0.984252 inches).
The instant claims are met by the reference.
As for claim 1, the reference teaches hemp shives which meet the hemp component.  The Portland cement and/or the mineral addition(s) meet the at least one mineral component.  The water meets the water component.
As for claim 2, the reference teaches Portland cement and limestone and this meets the at least one mineral comprising calcium.
As for claim 3, the reference teaches Portland cement.
As for claim 19, the reference teaches various examples having a compressive strength falling within the claimed range.  See examples 1-5.
As for claim 20, as the composition is the same it would therefore possess the R-value. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-3, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US Patent No. 4,373,957 A) as evidenced by the article “Growing in Rockwool cubes-Is Rockwool safe for plants”.
The Pedersen reference teaches, in the abstract and the claims, a fibre-reinforced cementitious product reinforced with a combination of hemp fibres and mineral fibres.  Column 2, lines 16+, recites the addition of water and that the cement utilized was Portland cement.  The mineral fibres are rock wool fibers.
The article is relied on to show that the pH of rock wool is from 7 to 8.
The instant claims are met by the references.
As for claim 1, in the Pedersen reference, the hemp fibres meet the hemp component.  The Portland cement and/or the mineral fibres meets the mineral component.  The water meets the water component.
As for claim 2, in the Pedersen reference, the Portland cement contains calcium and the rock wool contains both calcium oxide and magnesium oxide.
As for claim 3, in the Pedersen reference, the reference teaches Portland cement.
As for claim 5, it is known that rock wool possesses a pH of from 7 to 8 according to the article.
As for claim 20, as the composition is the same it would therefore possess the R-value. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-4 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popp (US Patent Application No. US 2019/0226205 A1) as evidenced by the Knowledge Brief: “Conditioning Soil With Pumice-KB”.
Popp teaches, in the abstract, a hempcrete block panel comprises a block including hemp hurd, hydrated type S Lime, pumice and water.
The Knowledge Brief teaches that the pH of pumice is 7.2.
The instant claims are met by the reference.
As for claim 1, the Popp reference teaches hemp hurd which meets the hemp component.  The hydrated type S Lime and/or the pumice meets the at least one mineral component.  The water meets the water component.
As for claim 2, the reference teaches Lime which meets the at least one mineral comprising calcium.
As for claim 3, the reference teaches hydrated lime.
As for claim 4, the pH of the pumice falls within the claimed range as evidenced by the Knowledge Brief.
As for claim 19, as the composition is the same it would possess the same compressive strength.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 20, as the composition is the same it would therefore possess the R-value. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1-2, 4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US Patent Application Publication No. US 2007/0017418 A1) as evidenced by PubChem “Magnesium Oxide  │ MgO”
Dennis teaches, in example 1, a composition comprising magnesium oxide, magnesium chloride, silica sand, hemp fibers having a length from 1 mm to 10 mm, and water.
PubChem “Magnesium Oxide  │ MgO” teaches that the pH of MgO is 10.3.
The instant claims are met by the references.
As for claim 1, Dennis teaches hemp fibers which meet the hemp component.  The magnesium oxide meets the at least one mineral component, and the water meets the water component.
As for claim 2, the magnesium oxide meets the at least one mineral comprising magnesium.
As for claim 4, the pH of MgO is 10.3 according to PubChem “Magnesium Oxide  │ MgO” and this would meet the claimed limitation of “about 10”.
As for claim 20, as the composition is the same it would therefore possess the R-value. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application Publication No. WO 2014/072533 A1 as evidenced by PubChem “Calcium Carbonate │ CaCO3”.
The PCT reference was discussed previously.  Further the reference teaches on page 14, lines 4-9, that the compressive strength is generally from 0.1 to 4 MPa (14.5038 to 580.151 PSI) at 28 days.
PubChem “Calcium Carbonate │ CaCO3” teaches that the pH of calcium carbonate ranges from 8 to 9.
The instant claims are obvious over the reference.
As for claims 5, the PCT reference teaches that calcium carbonate may be used as the mineral addition and as calcium carbonate has a pH of 8 to 9 according to the PubChem document, the pH would overlap the claimed pH range and overlapping ranges are deemed to be obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claims 15-17 based on the amounts of the components found in example 2, the PCT reference teaches an amount that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934(Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 19, the PCT reference teaches a compressive strength that overlaps the claimed compressive strength. 
Accordingly, based on the above reasoning, the instant claims are obvious over the references.

Claim 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Specification No. EP 2724996 A2 as evidenced by PubChem “Calcium Carbonate │ CaCO3”.
The European reference was discussed previously.  Further the hemp shive is preferred and has a size of 2 to 25 mm (0.0787 to 0.984252 inches).
PubChem “Calcium Carbonate │ CaCO3” teaches that the pH of calcium carbonate ranges from 8 to 9.
The instant claims are obvious over the references.
As for claims 4-5, the European reference teaches that calcium carbonate may be used as the mineral addition and as calcium carbonate has a pH of 8 to 9 according to the PubChem document, the pH would overlap the claimed pH range and overlapping ranges are deemed to be obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 18, the European reference teaches an upper limit size of 25 mm which is 0.984252 inches which reads on the claimed lower limit of about 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly, based on the above reasoning, the instant claims are obvious over the references.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Pedersen (US Patent No. 4,373,957 A) as evidenced by the article “Growing in Rockwool cubes-Is Rockwool safe for plants”.
The references were discussed previously.
Further Pedersen teaches, in column 2, lines 6-10, that the length of the hemp fibres ranges from 5 to 55 mm (0.19685 to 2.16535 inches).
As for claim 5, as it is known that the pH of rockwool ranges from 7 to 8 according to the article, it overlaps the claimed range and overlapping ranges are deemed to be obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 18, according to Pedersen the hemp fibres range from 5 to 55 mm (0.19685 to 2.16535 inches) and this overlaps the claimed range and overlapping ranges are deemed to be obvious.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 11, 2022